
	
		II
		109th CONGRESS
		2d Session
		S. 3989
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a Homeland Security and Neighborhood Safety
		  Trust Fund and refocus Federal priorities toward securing the Homeland, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeland Security Trust Fund Act
			 of 2006.
		2.FindingsThe Congress finds the following:
			(1)In 2002, an
			 independent, bipartisan commission, the National Commission on Terrorist
			 Attacks Upon the United States (in this section referred to as the
			 Commission), was established under title VI of Public Law
			 107–306 to prepare a full and complete account of the circumstances surrounding
			 the September 11, 2001, terrorist attacks, including preparedness for and the
			 immediate response to the attacks.
			(2)The Commission
			 was also tasked with providing recommendations designed to guard against future
			 attacks against the United States.
			(3)The Commission
			 held 12 public hearings to offer a public dialogue about the Commission's goals
			 and priorities, sought to learn about work already completed, and the state of
			 current knowledge, all in order to identify the most important issues and
			 questions requiring further investigation.
			(4)This Commission
			 was widely praised for its thorough investigation and the bi-partisan nature of
			 its proceedings.
			(5)On July 22, 2004,
			 the Commission released its final report that set out the events leading to the
			 attacks on September 11th, a chilling minute-by-minute account of that tragic
			 day, and, more importantly, issued 41 recommendations to better prepare the
			 United States to protect against future terrorist attacks.
			(6)While the
			 Commission was officially dissolved, the Commissioners stayed together to
			 create the 9/11 Public Discourse Project in order to push for the
			 implementation of those recommendations.
			(7)On December 5,
			 2005, the Commissioners released a report card evaluating the progress in
			 implementing those recommendations.
			(8)The Commissioners
			 issued very few A’s and B’s and issued 12 D's and 5 failing grades.
			(9)The failures
			 identified by the Commissioners' report card were across the board, ranging
			 from transportation security, to infrastructure protection and government
			 reform.
			(10)Specifically,
			 the Commissioners stated that few improvements have been made to the
			 existing passenger screening system since right after 9/11. The completion of
			 the testing phase of TSA’s pre-screening program for airline passengers has
			 been delayed. A new system, utilizing all names on the consolidated terrorist
			 watch list, is therefore not yet in operation..
			(11)The
			 Commissioners also found that “… No risk and vulnerability assessments actually
			 made; no national priorities established; no recommendations made on allocation
			 of scarce resources. . . . It is time that we stop talking about setting
			 priorities and actually set some.”.
			(12)The Commission
			 issued a grade of D on checked bag and cargo screening measures, stating that
			 “improvements have not been made by the Congress or the administration.
			 Progress on implementation of in-line screening has been slow. The main
			 impediment is inadequate funding.”.
			(13)With regard to
			 information sharing and technology, the Commission noted that “there has been
			 no systematic diplomatic efforts to share terrorist watch lists, nor has
			 Congress taken a leadership role in passport security …” and that “there remain
			 many complaints about lack of information sharing between federal authorities
			 and state and local level officials.”.
			(14)The
			 Administration has failed to focus on prevention here at home by abandoning our
			 first line of defense against terrorism—local law enforcement.
			(15)In the
			 President’s FY 2006 budget request, the President requested a cut of over
			 $2,000,000,000 in guaranteed assistance to law enforcement.
			(16)According to the
			 International Association of Chiefs of Police, this decision represents a
			 fundamentally flawed view of what is needed to prevent domestic terror
			 attacks.
			(17)The Council on
			 Foreign Relations released a report entitled, Emergency First
			 Responders: Drastically Underfunded, Dangerously Unprepared, in which
			 the Council found that America's local emergency responders will always
			 be the first to confront a terrorist incident and will play the central role in
			 managing its immediate consequences. Their efforts in the first minutes and
			 hours following an attack will be critical to saving lives, establishing order,
			 and preventing mass panic. The United States has both a responsibility and a
			 critical need to provide them with the equipment, training, and other resources
			 necessary to do their jobs safely and effectively..
			(18)The Council
			 further concluded that many State and local emergency responders, including
			 police officers and firefighters, lack the equipment and training needed to
			 respond effectively to a terrorist attack involving weapons of mass
			 destruction.
			(19)Current first
			 responder funding must be increased to help local agencies create
			 counter-terrorism units and assist such agencies to integrate community
			 policing models with counter-terror efforts.
			(20)First responders
			 still do not have adequate spectrum to communicate during an emergency.
			 Congress finally passed legislation forcing the networks to turn over spectrum,
			 but the date was set for February 2008. This is unacceptable, this spectrum
			 should be turned over immediately.
			(21)The Federal
			 Government has a responsibility to ensure that the people of the United States
			 are protected to the greatest possible extent against a terrorist attack,
			 especially an attack that utilizes nuclear, chemical, biological, or
			 radiological weapons, and consequently, the Federal Government has a critical
			 responsibility to address the equipment, training, and other needs of State and
			 local first responders.
			(22)To echo the
			 sentiments of the National Commission on Terrorist Attacks upon the United
			 States, “it is time that we stop talking about setting priorities and actually
			 set some.”.
			(23)The cost of
			 fully implementing all 41 recommendations put forth by the Commission and the
			 common sense steps to secure the homeland represents less than 1 year of
			 President Bush’s tax cuts for millionaires.
			(24)By investing 1
			 year of the tax cuts for millionaires into a trust fund to be invested over the
			 next 5 years, the Federal Government can implement the Commission's
			 recommendations and make great strides towards making our Nation safer.
			(25)The Americans
			 making more than $1,000,000 understand that our country changed after 9/11, yet
			 they have not been asked to sacrifice for the good of the Nation.
			(26)In this Act, we
			 call on the patriotism of such Americans by revoking 1 year of their tax cut
			 and investing the resulting revenues in the security of our neighbors and
			 families.
			3.DefinitionsIn this Act—
			(1)Trust
			 fundThe term Trust
			 Fund means the Homeland Security and Neighborhood Safety Trust Fund
			 established under section 504.
			(2)CommissionThe
			 term Commission means the National Commission on Terrorist Attacks
			 upon the United States, established under title VI of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Pub. Law 107–306; 6 U.S.C. 101
			 note).
			4.Homeland
			 Security and Neighborhood Safety Trust Fund
			(a)Creation of
			 Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the Homeland Security and
			 Neighborhood Safety Trust Fund, consisting of such amounts as may be
			 appropriated or credited to the Trust Fund.
			(b)Rules regarding
			 transfers to and management of Trust FundFor purposes of this
			 section, rules similar to the rules of sections 9601 and 9602 of the Internal
			 Revenue Code of 1986 shall apply.
			(c)Distribution of
			 amounts in Trust FundAmounts
			 in the Trust Fund shall be available, as provided by appropriation Acts, for
			 making expenditures for fiscal years 2007 through 2011 to meet those
			 obligations of the United States incurred which are authorized under section 5
			 of this Act for such fiscal years.
			(d)Sense of the
			 SenateIt is the sense of the Senate that the Committee on
			 Finance of the Senate should report to the Senate not later than 30 days after
			 the date of the enactment of this Act legislation which—
				(1)increases
			 revenues to the Treasury in the amount of $53,300,000,000 during taxable years
			 2007 through 2011 by reducing scheduled and existing income tax reductions
			 enacted since taxable year 2001 with respect to the taxable incomes of
			 taxpayers in excess of $1,000,000, and
				(2)appropriates an
			 amount equal to such revenues to the Homeland Security and Neighborhood Safety
			 Trust Fund.
				5.Preventing
			 terror attacks on the homeland
			(a)Supporting law
			 enforcement
				(1)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
					(A)$1,150,000,000
			 for fiscal years 2007 through 2011 for the Office of Community Oriented
			 Policing Services for grants to State, local, and tribal law enforcement to
			 hire officers, purchase technology, conduct training, and to develop local
			 counter-terrorism units;
					(B)$900,000,000 for
			 each of the fiscal years 2007 through 2011 for the Justice Assistance
			 Grant;
					(C)$160,000,000 for
			 each of fiscal years 2007 through 2011 for the Federal Bureau of Investigations
			 to hire 1,000 additional field agents in addition to the number of field agents
			 serving on the date of enactment of this Act;
					(D)$25,000,000 for
			 the Department of Homeland Security for each of fiscal years 2007 through 2011
			 to fund additional customs agents; and
					(E)$200,000,000 for
			 each of fiscal years 2007 to 2011 for the Amtrak Police Department to hire,
			 equip, and train 1,000 additional rail police; and
					(F)such sums as
			 necessary to provide an increase in the rate of basic pay for law enforcement
			 officers employed by Amtrak of 25 percent of the rate of basic pay in effect on
			 the date of enactment of this Act.
					(2)Report on the
			 creation of a Federal Bureau of Investigation National Security
			 Workforce
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Federal Bureau of Investigation shall submit to
			 the relevant congressional committees a report on the creation of a national
			 security workforce, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Director expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(b)Effectively
			 utilizing new technologies
				(1)Streamlining
			 information and processes
					(A)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
						(i)$50,000,000 for
			 fiscal year 2007 for Information Technology Services at the Department of
			 Homeland Security for the purpose of consolidating terrorist watch
			 lists;
						(ii)$50,000,000 for
			 fiscal year 2007 to improve the capability of pre-screening airline passengers
			 against terrorist watch lists;
						(iii)$100,000,000
			 for each of fiscal years 2007 through 2011 for the Department of Homeland
			 Security, Office of the Chief Information Officer, for the purpose of improving
			 government wide information sharing, including processes and procedures to
			 improve information sharing with State and local law enforcement and first
			 responders;
						(iv)$120,000,000 for
			 each of fiscal years 2007 to 2011 to enhance the Department of Homeland
			 Security to enhance U.S. Visit, Biometric Entry-Exit System (9/11); and
						(v)$150,000,000 for
			 each of fiscal years 2007 to 2011 to assist States in complying with the Real
			 I.D. Act (Public Law 103–19).
						(B)Reports
						(i)Report on
			 Government-wide information sharing
							(I)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Office of Management and Budget shall submit to
			 the relevant congressional committees a report on the progress toward
			 government-wide information sharing, as recommended by the Commission.
							(II)ContentsThe
			 report under this clause shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
								(aa)what
			 steps have been taken to achieve the recommendation;
								(bb)when
			 the Director expects the recommendation to be fully implemented; and
								(cc)any
			 allocation of resources necessary to fully implement the recommendation.
								(ii)Report on
			 incentives for information sharing
							(I)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall submit to the relevant
			 congressional committees a report on the establishment of incentives for
			 information sharing across the Federal government and with State and local
			 authorities, as recommended by the Commission.
							(II)ContentsThe
			 report under this clause shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
								(aa)what
			 steps have been taken to achieve the recommendation;
								(bb)when
			 the Director expects the recommendation to be fully implemented; and
								(cc)any
			 allocation of resources necessary to fully implement the recommendation.
								(iii)Report on
			 biometric entry-exit screening system
							(I)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the relevant
			 congressional committees a report the creation of a biometric entry-exit
			 screening system, as recommended by the Commission.
							(II)ContentsThe
			 report under this clause shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
								(aa)what
			 steps have been taken to achieve the recommendation;
								(bb)when
			 the Secretary of Homeland Security expects the recommendation to be fully
			 implemented; and
								(cc)any
			 allocation of resources necessary to fully implement the recommendation.
								(2)Utilizing
			 screening technologies
					(A)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
						(i)$1,000,000,000
			 for each of 2007 through 2011 for Department of Homeland Security to implement
			 100 percent screening of ship cargo containers with suitable technologies that
			 screen for nuclear, radiological, and other dangerous materials;
						(ii)$100,000,000 for
			 each of fiscal years 2007 through 2011 for the Department of Homeland Security
			 to improve screening for airline passengers, checked baggage, and cargo on
			 commercial airliners; and
						(iii)$100,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Science and
			 Technology at the Department of Homeland Security to research and develop
			 advanced screening technologies.
						(B)Reports
						(i)Report on
			 container cargo screeningNot later than 90 days after the date
			 of the enactment of this Act, the Secretary of Transportation shall submit to
			 the relevant congressional committees a report on improvements made towards
			 implementing 100 percent screening of cargo containers, including an analysis
			 of charging a per container surcharge towards recouping security investment
			 made by the Department of Homeland Security in implementing 100 percent cargo
			 container screening and on-going security costs.
						(ii)Report on
			 checked bag and cargo screening
							(I)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall submit to the relevant
			 congressional committees a report on improvements made to checked bag and cargo
			 screening, as recommended by the Commission.
							(II)ContentsThe
			 report under this clause shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
								(aa)what
			 steps have been taken to achieve the recommendation;
								(bb)when
			 the Secretary of Transportation expects the recommendation to be fully
			 implemented; and
								(cc)any
			 allocation of resources necessary to fully implement the recommendation.
								(iii)Report on
			 airline screening checkpoints to detect explosives 
							(I)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall submit to the relevant
			 congressional committees a report on improvements to airline screening
			 checkpoints to detect explosives, as recommended by the Commission.
							(II)ContentsThe
			 report under this clause shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
								(aa)what
			 steps have been taken to achieve the recommendation;
								(bb)when
			 the Secretary of Transportation expects the recommendation to be fully
			 implemented; and
								(cc)any
			 allocation of resources necessary to fully implement the recommendation.
								(c)Protecting
			 critical infrastructure and eliminating threats
				(1)Hardening soft
			 targets
					(A)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
						(i)$1,000,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness for the State Homeland Security Grant Program, the Urban Area
			 Security Initiative and the Law Enforcement Terrorism Prevention
			 Program;
						(ii)$80,000,000 for
			 fiscal year 2007 to the Office of Domestic Preparedness for Critical
			 Infrastructure Risk Assessment Planning (9/11);
						(iii)$500,000,000
			 for each of fiscal year 2007 through 2011 to the Office of Domestic
			 Preparedness to make grants to State and local governments and tribes to
			 protect critical infrastructure, including chemical facilities, nuclear power
			 plants, electrical grids, and other critical infrastructure;
						(iv)$500,000,000 for
			 each of fiscal years 2007 through 2011 for port security grants to assist ports
			 with meeting the requirements in Maritime Transportation Security Act of 2002
			 (Public Law 107–295; 116 Stat. 2064.); and
						(v)$200,000,000 for
			 each of fiscal year 2007 through 2011 to the Office of Domestic Preparedness to
			 make grants for passenger rail, freight rail, and transit systems.
						(B)Report on
			 critical infrastructure risks and vulnerabilities assessment
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the relevant
			 congressional committees a report assessing critical infrastructure risks and
			 vulnerabilities, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Secretary of Homeland Security expects the recommendation to be fully
			 implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(2)Reducing the
			 risk of attack on dangerous chemicalsThere are authorized to be
			 appropriated from the Trust Fund—
					(A)$100,000,000 for
			 each of fiscal years 2007 through 2001 to the Department of Homeland Security
			 to assist companies that manufacture, produce, or utilize dangerous chemicals
			 to transition to safer technologies; and
					(B)$25,000,000 for
			 each of fiscal years 2007 through 2011 to the Department of Homeland Security
			 to—
						(i)develop a
			 national strategy to reduce the threat of rail shipments of extremely hazardous
			 materials through the high threat cities in the Nation; and
						(ii)provide grants
			 to State and local law enforcement, first responders, and rail owners to
			 purchase safety equipment and conduct coordinated training exercises for first
			 responders and rail workers who may be called to respond to intentional or
			 accidental releases of hazardous chemicals.
						(3)Responding to
			 terrorist attacks and natural disasters
					(A)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
						(i)$1,000,000,000
			 for each of fiscal years 2007 through 2011 to the Office of Community Oriented
			 Policing Services to provide grants to enhance State and local government
			 interoperable communications efforts, including interagency planning and
			 purchasing equipment;
						(ii)$500,000,000 for
			 each of fiscal years 2007 through 2011 for the Office of Domestic Preparedness
			 for Fire Act Grants;
						(iii)$500,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness for SAFER Grants;
						(iv)$1,000,000,000
			 per year for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness to make grants to State and local governments to improve the
			 public health capabilities of States and cities to prevent and respond to
			 biological, chemical, or radiological attacks and pandemics;
						(v)$100,000,000 per
			 year for each of fiscal years 2007 through 2011 for the Armed Forces
			 Radiological Research Institute to research, develop, and deploy medical
			 countermeasures to address radiation sickness associated with nuclear or
			 radiological attacks in the United States; and
						(vi)$100,000,000 per
			 year for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness for the purpose of improving State and local government
			 interagency response coordination to enable local agencies to utilize
			 equipment, resources, and personnel of neighboring agencies in the event of a
			 terrorist attack or natural catastrophe.
						(B)Prevention of
			 delay in reassignment of 24 megahertz for public safety
			 purposesSection 309(j)(14) of the Communications Act of 1934 (47
			 20 U.S.C. 309(j)(14)) is amended by adding at the end the following:
						
							(E)Notwithstanding
				subparagraph (B), the Commission shall not grant any extension under that
				subparagraph from the limitation of subparagraph (A) with respect to the
				frequencies assigned, under section 337(a)(1), for public safety services. The
				Commission shall take all actions necessary to complete assignment of the
				electromagnetic spectrum between 764 and 776 megahertz, inclusive, and between
				794 and 806 megahertz, inclusive, for public safety services and to permit
				operations by public safety services on those frequencies commencing not later
				than January 1,
				2007.
							.
					(d)Preventing the
			 growth of radical Islamic fundamentalism
				(1)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
					(A)$100,000,000 for
			 each of fiscal years 2007 through 2011 to the President for the Economic
			 Support Fund to provide technical assistance under chapter 4 of part II of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to foreign countries to
			 assist such countries in preventing the financing of terrorist
			 activities;
					(B)$200,000,000 for
			 each of fiscal years 2007 through 2011 to the President for development
			 assistance for international education programs carried out under sections 105
			 and 496 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c and
			 2293);
					(C)$50,000,000 for
			 each of fiscal years 2007 through 2011 to the President for the United States
			 contribution to the International Youth Opportunity Fund authorized under
			 section 7114 of the 9/11 Commission Implementation Act of 2004 (Public Law
			 108–458) for international education programs;
					(D)$100,000,000 for
			 each of fiscal years 2007 through 2011 to the President for the Economic
			 Support Fund for activities carried out under the provisions of chapter 4 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to
			 promote democracy, good governance, political freedom, independent media,
			 women's rights, private sector development, and open economic systems in the
			 countries of the Middle East, Central Asia, South Asia, and Southeast
			 Asia;
					(E)$15,000,000 for
			 each of the fiscal years 2007 through 2011 to the Middle East Partnership
			 Initiative of the Department of State to support, through the provision of
			 grants, technical assistance, training, and other programs, in the countries of
			 the Middle East, the expansion of civil society, opportunities for political
			 participation for all citizens, protections for internationally recognized
			 human rights, including the rights of women, educational system reforms,
			 independent media, policies that promote economic opportunities for citizens,
			 the rule of law, and democratic processes of government;
					(F)$100,000,000 for
			 each of the fiscal years 2007 through 2011 to the President to carry out United
			 States Government broadcasting activities under the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the United
			 States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.), and the
			 Foreign Affairs Reform and Restructuring Act of 1998 (as enacted in division G
			 of the Omnibus Consolidated and Emergency Supplemental Appropriations Act,
			 1999; Public Law 105–277) for international broadcasting operations;
					(G)$200,000,000 for
			 each of the fiscal years 2007 through 2011 to the Department of State to carry
			 out public diplomacy programs of the Department under the United States
			 Information and Educational Exchange Act of 1948, the Mutual Educational and
			 Cultural Exchange Act of 1961, Reorganization Plan Number 2 of 1977, the
			 Foreign Affairs Reform and Restructuring Act of 1998, the Center for Cultural
			 and Technical Interchange Between East and West Act of 1960, the Dante B.
			 Fascell North-South Center Act of 1991, and the National Endowment for
			 Democracy Act;
					(H)$600,000,000 for
			 each of the fiscal years 2007 through 2011 to the President for providing
			 assistance for Afghanistan in a manner consistent with the Afghanistan Freedom
			 Support Act of 2002 (22 U.S.C. 7501 et seq.);
					(I)$150,000,000 for
			 each of the fiscal years 2007 through 2011 to the President for provide
			 assistance to Pakistan for the Economic Support Fund to carry out chapter 4 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.);
			 and
					(J)$80,000,000 for
			 each of the fiscal years 2007 through 2011 to the Department of Energy to
			 support the nonproliferation activities of the National Nuclear Security
			 Administration.
					(2)Reports
					(A)Report on the
			 United States Government’s efforts to secure weapons of mass destruction
			 
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the relevant congressional committees a
			 report on the current efforts to secure weapons of mass destruction, as
			 recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 President expects the recommendation to be fully implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(B)Report on
			 long-term commitment to Afghanistan 
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the relevant congressional committees a
			 report on ensuring a long-term commitment to Afghanistan, as recommended by the
			 Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 President expects the recommendation to be fully implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(C)Report on
			 United States Support to Pakistan’s efforts against extremists
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the relevant congressional
			 committees a report the United States support of Pakistan’s efforts against
			 extremists, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(D)Report on
			 improvement of relations between the United States and Saudi Arabia
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the relevant congressional
			 committees a report on current efforts to improve strategic relations between
			 the United States and Saudi Arabia, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(E)Report on
			 identifying and prioritizing terrorist sanctuaries 
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the National Counterterrorism Center shall submit to
			 the relevant congressional committees a report identifying and prioritizing
			 terrorist sanctuaries, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Director expects the recommendation to be fully implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(F)Report on
			 comprehensive coalition strategy against islamist terrorism
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the relevant congressional
			 committees a report on progress toward engaging other countries in developing a
			 comprehensive strategy for combating Islamist terrorism, as recommended by the
			 Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(G)Report on
			 international broadcasting
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Broadcasting Board of Governors shall submit to the relevant
			 congressional committees a report analyzing the success of Radio Sawa and Radio
			 Al-Hurra, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the Board
			 expects the recommendation to be fully implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(H)Report on
			 scholarship, exchange and library programs
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the relevant congressional
			 committees a report on the expansion United States scholarship, exchange, and
			 library programs in the Islamic world, as recommended by the Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(I)Report on
			 terrorist travel strategy
						(i)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the National Counterterrorism Center shall submit to
			 the relevant congressional committees a report on improving the collection and
			 analysis of intelligence on terrorist travel, as recommended by the
			 Commission.
						(ii)ContentsThe
			 report under this subparagraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
							(I)what steps have
			 been taken to achieve the recommendation;
							(II)when the
			 Director expects the recommendation to be fully implemented; and
							(III)any allocation
			 of resources necessary to fully implement the recommendation.
							(e)Government
			 reform: implementing each recommendation of the 9/11 Commission
				(1)Report on
			 establishing a Unified Incident Command System
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the relevant
			 congressional committees a report on the establishment of a unified Incident
			 Command System, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Homeland Security expects the recommendation to be fully
			 implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(2)Report on
			 Comprehensive Screening System
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall submit to the relevant
			 congressional committees a report on the implementation of a comprehensive
			 screening program, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Transportation expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(3)Report on the
			 Director of National Intelligence
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall submit to the relevant
			 congressional committees a report on the Director of National Intelligence, as
			 recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Director expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(4)Report on the
			 National Counterterrorism Center
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall submit to the relevant
			 congressional committees a report on the establishment of the National
			 Counterterrorism Center, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Director expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(5)Report on the
			 new mission of the Director of the Central Intelligence Agency
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Central Intelligence Agency shall submit to the
			 relevant congressional committees a report on the new mission of the Director
			 of the Central Intelligence Agency, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Director expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(6)Report on
			 Homeland airspace defense
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the relevant
			 congressional committees a report on homeland airspace defense, as recommended
			 by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Homeland Security expects the recommendation to be fully
			 implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(7)Report on
			 balance between security and civil liberties
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Attorney General shall submit to the relevant congressional
			 committees a report on the balance between security and civil liberties, as
			 recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Attorney General expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(8)Report on
			 privacy guidelines for government sharing of personal information
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Attorney General shall submit to the relevant congressional
			 committees a report outlining the privacy guidelines for government sharing of
			 personal information, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Attorney General expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(9)Report on the
			 standardization of security clearances
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Office of Management and Budget shall submit to
			 the relevant congressional committees a report on the standardization of
			 security clearances, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Director expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(10)Report on
			 coalition standards for terrorism detention
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the Attorney General,
			 shall submit to the relevant congressional committees a report on current
			 efforts to develop a common coalition approach toward the detention and humane
			 treatment of captured terrorists, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(11)Report on use
			 of economic policies to combat terrorism
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the United States Trade
			 Representative, shall submit to the relevant congressional committees a report
			 on the development of economic policies to combat terrorism, as recommended by
			 the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of State expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(12)Report on
			 efforts against terrorist financing
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, shall submit to the relevant
			 congressional committees a report on efforts taken against terrorist financing,
			 as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of the Treasury expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(13)Report on
			 international collaboration on borders and document security
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Secretary of State, shall submit to the relevant congressional committees a
			 report international collaboration on borders and document security, as
			 recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Homeland Security expects the recommendation to be fully
			 implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(14)Report on the
			 standardization of secure identification
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security and the Secretary of Health and
			 Human Services shall each submit to the relevant congressional committees a
			 report on the standardization of secure identification, as recommended by the
			 Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Homeland Security or the Secretary of Health and Human Services
			 expects the recommendation to be fully implemented; and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(15)Report on
			 private sector preparednessNot later than 90 days after the date
			 of the enactment of this Act, the Comptroller General of the United States
			 shall submit to the relevant congressional committees a report outlining the
			 steps that have been taken to enhance private sector preparedness for terrorist
			 attacks, as recommended by the Commission.
				(16)Report on
			 national strategy for transportation security
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall submit to the relevant
			 congressional committees a report on the establishment of a national strategy
			 for transportation security, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Transportation expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						(17)Report on
			 airline passenger pre-screening
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall submit to the relevant
			 congressional committees a report on improvements made to airline passenger
			 pre-screening, as recommended by the Commission.
					(B)ContentsThe
			 report under this paragraph shall include either a certification that such
			 recommendation has been implemented, or, in the alternative, a description
			 of—
						(i)what steps have
			 been taken to achieve the recommendation;
						(ii)when the
			 Secretary of Transportation expects the recommendation to be fully implemented;
			 and
						(iii)any allocation
			 of resources necessary to fully implement the recommendation.
						
